                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MICHAEL COLEMAN,                                  )
                                                  )
               Plaintiff,                         )      No. 16-cv-04917
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
ESTATE OF SALEH OBAISI,                           )
                                                  )
               Defendant.                         )

                            MEMORANDUM OPINION AND ORDER

       Michael Coleman brings this civil-rights lawsuit against Saleh Obaisi, the

former Medical Director at Stateville Correctional Center, for allegedly violating

Coleman’s right against cruel and unusual punishment under the Eighth

Amendment.1 R. 31, Am. Compl.2 According to Coleman, Dr. Obaisi was deliberately

indifferent toward Coleman’s chronic pain issues when Coleman was incarcerated at

Stateville.3 Obaisi has now moved for summary judgment. R. 82. For the reasons

explained below, the motion is granted.

                                     I. Background

       The facts narrated here are undisputed unless otherwise noted. Coleman has

been incarcerated at Stateville Correctional Center since 2003. R. 84, DSOF ¶ 1.4 In



       1This  Court has subject matter jurisdiction over the case under 28 U.S.C. § 1331.
       2Citations to the record are noted as “R.” followed by the docket number.
       3After Obaisi’s death in December 2017, the Court granted Coleman’s motion to

substitute Ghaliah Obaisi, Independent Executor of the Estate of Dr. Saleh Obaisi, in lieu of
Obaisi himself. R. 62. But for purposes of this motion, the Opinion will continue to refer to
the Defendant as Dr. Obaisi or Obaisi.
       4Citations to the parties’ Local Rule 56.1 Statements of Fact are as follows: “DSOF”

for Obaisi’s Statement of Facts [R. 84], “Pl. Resp. DSOF” for Coleman’s response to Obaisi’s
2011, shortly before the events of this case, Coleman fell down a set of stairs while he

was using a crutch.5 Id. ¶ 9. As a result of the fall, Coleman began experiencing pain

in his right knee. Id. With that knee injury, so began more than six years of pain and

near-countless medical appointments with both Dr. Obaisi as well as various

orthopedic specialists. A rough timeline of those visits follows.

       The first time Coleman met Dr. Obaisi was in August 2012, shortly after Obaisi

had become the Medical Director at Stateville. DSOF ¶¶ 2, 9. During that initial visit,

Coleman complained about pain in his right knee stemming from the 2011 fall. Id. ¶

9. In response, Obaisi reviewed Coleman’s medical history, including a December

2011 MRI record of Coleman’s right knee, which showed that the fall had not resulted

in any ligament tear. Id. Obaisi also performed his own physical examination of

Coleman’s right knee. Id. At the end of the visit, Obaisi diagnosed Coleman with a

chronic knee sprain and prescribed him a non-steroidal anti-inflammatory drug

(often referred to as an “NSAID” in medical jargon) called Naprosyn to address the

pain. Id. Obaisi also renewed Coleman’s medical permits for a low bunk, low gallery,

crutch, and right knee brace. Id.

       The next month, in September 2012, Coleman saw Dr. Obaisi again for a

follow-up visit. DSOF ¶ 11. This time, Coleman complained of pain in his lower back

as well as pain in his right knee. Id. After performing a physical examination, Obaisi



Statement of Facts [R. 93], “PSOF” for Coleman’s Statement of Additional Facts [R. 91], and
“Def. Resp. PSOF” for Obaisi’s response to Coleman’s Statement of Additional Facts [R. 95].
        5Coleman was using a crutch because he had undergone knee surgery at the

University of Illinois at Chicago Medical Center in December 2010. DSOF ¶ 8. The procedure
involved a minor shaving of his cartilage, which is not meant to produce pain. Id. At the time
of the surgery and subsequent fall, Dr. Obaisi was not yet employed at Stateville.

                                              2
diagnosed Coleman with chronic bursitis and lower back pain. Id. Obaisi also ordered

an x-ray to be performed on Coleman’s right knee and lumbar spine. Id. The x-ray

results came back showing a “bipartite patella in the left knee and minor

degenerative changes in Plaintiff’s lumbar spine.”6 Id. It is undisputed that a

“bipartite patella is a normal, painless anatomical variant” that “requires no

treatment.” Id. Degenerative changes in the lower back are also quite common. Id. At

this point, Obaisi offered Coleman a steroid injection for his right knee, but Coleman

refused. Id.

       Coleman returned for a third visit with Dr. Obaisi in December 2012. DSOF

¶ 13; R. 92, Pl. Resp. DSOF ¶ 13. During this appointment, Obaisi diagnosed Coleman

with chronic right knee pain and advised him to follow-up on an as-needed basis.

DSOF ¶ 13. A few months later, in April 2013, Coleman saw Obaisi again, and

Coleman again complained of right knee pain and low back pain. Id. ¶ 14. This time,

Obaisi gave Coleman a prescription for Motrin (another NSAID) for his low back pain.

Id. Obaisi also told Coleman that he would be referred for an orthopedic evaluation

for his right knee pain. Id.

       Then, in July 2013, Coleman met with a different physician at Stateville

named Dr. Ann Davis. DSOF ¶ 15. Coleman presented the same complaints about

back pain, so Davis administered him an injection of Toradol (an NSAID) and also




       6The  “left” knee appears to be a typo by the parties. Coleman’s patient chart clearly
states that the x-ray was taken of the “R Knee,” meaning right knee, and also shows that the
bipartite patella was in the right knee. Coleman Medical Records at 8.

                                             3
prescribed Prednisone (a steroid used to reduce pain and inflammation) and

Naproxen (another NSAID). Id.

      A few days after the visit with Dr. Davis, Coleman had an offsite orthopedic

consultation with Dr. Samuel Chmell at the University of Illinois at Chicago Medical

Center. DSOF ¶¶ 8, 16. At the consultation, Chmell reviewed Coleman’s latest MRI

results (that Obaisi also had reviewed in August 2012), “which revealed no new

abnormalities.” Id. ¶ 16. Chmell also performed a physical examination of Coleman’s

right knee and noted “no instability or decrease in range of motion.” Id. Chmell then

administered a steroid injection into Coleman’s right knee and recommended that a

repeat MRI be conducted. Id. In addition, Chmell recommended a follow-up visit in

four to six weeks. PSOF ¶ 16. Specifically, Chmell made a note in Coleman’s patient

chart that “we will follow up with him in about 4-6 weeks’ time after he has obtained

all his imaging.” R. 84-4, DSOF, Exh. 4, Coleman Medical Records at 13-14. In the

meantime, Chmell advised Coleman to “remain on crutches, and to use a knee sleeve,

which is a supportive garment.” DSOF ¶ 16.

      A few days after Coleman’s orthopedic consultation with Dr. Chmell, Dr. Obaisi

renewed Coleman’s medical permit for a low gallery, two crutches, and a right knee

brace. DSOF ¶ 17. Obaisi also obtained approval for an MRI of Coleman’s right knee,

as well as approval for a follow-up appointment with Chmell. Id. In addition, Obaisi

prescribed Coleman Mobic (another NSAID) as well as a muscle relaxer called

Robaxin. Id.




                                         4
       Coleman eventually underwent the MRI of his right knee in October 2013 at

Presence St. Joseph’s Medical Center. DSOF ¶ 18. It is undisputed that the MRI

revealed “minor post-meniscectomy changes,7 as well as … no unstable fragments.

These types of changes are common, and would have been expected to produce either

minimal, or no knee pain.” Id. Obaisi went over these MRI results with Coleman the

following month, in November 2013. Id. ¶ 19. At that point, Obaisi recommended an

abdominal binder to Coleman for additional support. Id.

       Over the next several months, Coleman continued to receive the medications

he had previously been prescribed and was additionally given Meloxicam (yet another

NSAID), Prednisone, and Vicodin (an opioid) for a period of four days. DSOF ¶ 20. In

April 2014, Coleman went to Dr. Obaisi again with the same complaints of knee and

back pain. Id. 22. Obaisi ordered a second abdominal binder for him and also told

Coleman he would refer him for another orthopedic evaluation. Id. That orthopedic

consultation with Chmell was approved in May 2014. Id. ¶ 23.

       In June 2014, Coleman again saw Obaisi, but this time he complained of pain

in his right upper thigh and groin area. DSOF ¶ 24. Obaisi performed a physical

examination and diagnosed Coleman with tendonitis of the right groin area. Id. To

reduce pain, Obaisi administered a steroid injection to Coleman’s left thigh.8 Id.

When Coleman returned for a follow-up visit the next month, in July 2014, Obaisi

administered a second steroid injection to Coleman’s right thigh. Id. ¶ 25.


       7In  December 2010, Coleman underwent a right knee arthroscopy with a partial
medial meniscectomy. See Coleman Medical Records at 12.
       8It is not clear if the parties meant to write “right thigh.” Coleman’s medical records

are not legible on this point, but the DSOF says “left thigh.” DSOF ¶ 24.

                                              5
      Coleman saw Dr. Obaisi again a month later, in August 2014. DSOF ¶ 26.

During this visit, Coleman again complained of tenderness in his right groin area. Id.

Obaisi performed a physical examination that revealed “no acute findings.” Id. But

Obaisi still prescribed Coleman another medication, Indocin (an NSAID). Id.

      Coleman’s groin pain continued. DSOF ¶ 27. In October 2014, Dr. Obaisi

performed another physical examination of Coleman and diagnosed him with

“tendonitis due to overuse of crutches and body twists.” Id. As a result, Obaisi decided

to discontinue Coleman’s permit for crutches. Id. Obaisi also prescribed Coleman

Tylenol #3, an opioid, for the pain. Id.

      Then, in November 2014, three weeks after Dr. Obaisi ordered the

discontinuation of the crutches, Coleman fell down the stairs again. PSOF ¶ 22. It is

undisputed that on the day of the fall, Coleman was not using crutches. Pl. Resp.

DSOF ¶ 29. It appears that somewhere at or near the top of the stairs, Coleman’s

right knee “went out,” he lost his footing, and then he fell down the stairs. Id. As he

was falling, Coleman tried to reach for a stair railing—but it was not there. Id. The

parties dispute what exactly caused the fall—Coleman argues that the lack of

crutches caused him to lose his balance and fall, while Obaisi maintains that it was

the missing railing that caused him to fall. DSOF ¶ 29; Pl. Resp. DSOF ¶ 29.

      After the fall, Coleman was transported via stretcher to the internal infirmary

at Stateville, where Obaisi examined him. DSOF ¶ 30. To address Coleman’s back

pain, Obaisi administered an injection of Toradol (an NSAID) and renewed Coleman’s

Tylenol #3 prescription. Id. Obaisi also admitted Coleman to stay in the infirmary for



                                           6
23 hours of observation. Id. The next day, Coleman was discharged from the

infirmary. Id. ¶ 31. According to a nurse’s note in Coleman’s medical records,

Coleman initiated the discharge when he stated that his back felt better, and he really

wanted to go back to his cell, but Coleman denies making such a statement. Id.; Pl.

Resp. DSOF ¶ 31.

      Then, in January 2015, Coleman saw Dr. Chmell again, when he went to UIC

Medical Center for an orthopedic evaluation of his right knee, low back, right groin,

and right hip. DSOF ¶ 32. During this consultation, Chmell diagnosed Coleman with

chronic right knee, right hip, and right groin pain. Id. Chmell then recommended an

MRI as well as x-rays of Coleman’s right knee and hip. Id. There is a dispute about

whether the x-rays were ever taken. Obaisi asserts that the x-rays came back

“negative” for hip abnormalities, and the only knee indication was a “bipartite

patella,” which, as explained above, is a normal, painless condition that requires no

treatment. Id. But the record citations provided by Obaisi do not show any x-ray

results. Indeed, Coleman, maintains that x-rays were never taken, although he too

fails to provide any record cites. Pl. Resp. DSOF ¶ 32.

      In any event, a few days after the orthopedic consultation, Coleman saw Dr.

Obaisi again. DSOF ¶ 33. Obaisi noted during this visit that Coleman was no longer

experiencing pain in his right groin area. Id. Obaisi also renewed Coleman’s Indocin

prescription and scheduled him for another steroid injection, which took place two

days after the appointment. Id.




                                          7
      In May 2015, Coleman returned to UIC to undergo an MRI of his right hip and

right knee. The parties again dispute when exactly the MRI was taken; again, both

parties failed to provide correct record citations. But it looks like Coleman did receive

an MRI in May 2015. Coleman Medical Records at 37. The MRI of the right hip

revealed “a muscular strain involving distal gluteal insertion that was suspected to

be a ‘tear.’” DSOF ¶ 34. The MRI of the right knee showed a “mid-grade chrondral

malacia in the medial compartment.” Id. ¶ 36.

      That same month, Coleman had an initial physical therapy evaluation with a

physical therapist named Jose Becerra. Becerra examined Coleman and noted that

Coleman’s complaints of pain were “suspect.” DSOF ¶ 38. Nonetheless, Becerra

recommended that Coleman undergo one or two physical therapy sessions per week

for a period of four to six weeks. Id. It appears that Coleman attended additional

physical therapy sessions on May 20 and May 25, Pl. Resp. DSOF ¶ 39, but then

Coleman missed the next five appointments on May 28, June 2, June 11, June 18,

and June 25, DSOF ¶ 39. Coleman contends that he missed at least one of those

appointments due to a lockdown at the prison. Pl. Resp. DSOF ¶ 39. But in any event,

Becerra chose to discontinue Coleman from physical therapy due to “lack of

attendance.” DSOF ¶ 39.

      But Coleman did show up for an appointment with Obaisi in June 2015 to go

over his May 2015 MRI results. DSOF ¶ 40. During that visit, Obaisi prescribed

Indocin (the NSAID) and advised Coleman that he would be referred for another

orthopedic follow-up evaluation. Id.



                                           8
      The orthopedic follow-up happened two months later, in August 2015, when

Coleman met with Dr. Chmell again. DSOF ¶ 41. Chmell reviewed Coleman’s most

recent MRIs and performed a physical examination. For Coleman’s knee pain, Chmell

prescribed him Flexiril (a muscle relaxer) and Ibuprofen (an NSAID) and noted that

he should be given the use of a bottom bunk. Id. For the hip pain, however, Chmell

recommended that Coleman see a different orthopedic specialist “to further evaluate

the suspected gluteus medius tear” in the right hip. Id.

      Coleman then met with Dr. Obaisi in September 2015 to go over Dr. Chmell’s

evaluation. DSOF ¶ 42. Obaisi prescribed Coleman another muscle relaxer, as well

as Ibuprofen again. Id. Coleman continued to receive medications on at least two

occasions over the next several months. Pl. Resp. DSOF ¶ 42.

      The following year, in May 2016, Coleman met with a new orthopedic specialist

at UIC, Dr. Matthew Marcus, for another consultation for his hip and knee pain.

DSOF ¶ 44. During that consultation, Marcus reviewed Coleman’s MRI results,

performed his own physical examination, and concluded that Coleman was suffering

from a “small gluteus medius tear of the right hip.” Id. With regard to Coleman’s right

knee, Marcus noted that “there is some cartilage wear but no meniscal injury.” Id.

Marcus administered another round of steroid injections into Coleman’s right knee

and hip and prescribed him physical therapy. Marcus also recommended that

Coleman obtain x-rays of his right hip, pelvis, and knee and advised scheduling a

follow-up appointment in one year. Id.




                                          9
      A few days after this appointment with Dr. Marcus, Coleman met with Dr.

Obaisi to go over Dr. Marcus’s findings. DSOF ¶ 46. Based on Dr. Marcus’s

recommendations, Obaisi referred Coleman to physical therapy again. Id. Obaisi also

ordered x-rays of Coleman’s right knee and hip; those x-rays came back “negative” for

abnormalities in the knee and hip. Id. Coleman concedes that the knee and hip x-rays

were normal, but notes (without any record citation) that the L3, L4, and L5 vertebral

bodies were revealed to be abnormal. Pl. Resp. DSOF ¶ 46. See Coleman Medical

Records at 52.

      In September 2016, Coleman returned for a physical therapy session with

Becerra. DSOF ¶ 47. It is undisputed that during this visit, Coleman refused physical

therapy. Id. But the reason for his refusal is disputed. Dr. Obaisi asserts that

Coleman wanted to defer physical therapy until his next orthopedic consultation at

UIC, while Coleman explains that he refused physical therapy because he was in

severe pain. DSOF ¶ 47; Pl. Resp. DSOF ¶ 47.

      Finally, in May 2017, Coleman went back to UIC for a one-year-follow-up

evaluation with Dr. Marcus. DSOF ¶ 50. Marcus reviewed Coleman’s x-rays and

conducted a physical examination, then noted: “[W]e do not see anything surgical that

we could offer the patient at this time.” Id. It is undisputed that “minor abnormalities

of the gluteus medius virtually never require surgery,” and in this case, Coleman’s

“abnormality was quite minor on MRI.” Id. Coleman, however, claims that Marcus

did recommend him for nonoperative management of his pain with Dr. El Shami, but

that appointment was never scheduled. Pl. Resp. DSOF ¶ 50.



                                          10
      There is no dispute that over the course of these six or so years, Coleman filed

multiple grievances with the prison about lack of medical treatment. PSOF ¶ 12.

                        II. Summary Judgment Standard

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must view the facts and draw reasonable

inferences in the light most favorable to the non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007). The Court may not weigh conflicting evidence or make

credibility determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,

704 (7th Cir. 2011), and must consider only evidence that can “be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking

summary judgment has the initial burden of showing that there is no genuine dispute

and that they are entitled to judgment as a matter of law. Carmichael v. Village of

Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden

is met, the adverse party must then “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 256.




                                          11
                                      III. Analysis

       At the summary judgment stage, the Court views the evidence in the light most

favorable to Coleman, the non-moving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). Coleman’s allegations can generally be divided

into two categories. First, Coleman argues that he “was subjected to delays that

unnecessarily prolonged and exacerbated his pain.” Pl. Resp. Br. at 4. Specifically,

Coleman points to four alleged delays by Dr. Obaisi that, according to him,

constituted deliberate indifference: (1) the April 2013 delay in securing an orthopedic

consultation for Coleman; (2) the July 2013 delay in securing a follow-up orthopedic

consultation for Coleman; (3) the January 2015 delay in conducting recommended

imaging of Coleman’s leg; and (4) the August 2015 failure to secure a recommended

surgical consultation for him.9 Second, Coleman also points to Dr. Obaisi’s October

2014 decision to take away Coleman’s crutches as another instance of deliberate

indifference. Because the claim about the crutches is not rooted in a theory of delay,

the Opinion will discuss the crutches in a separate section.

       Prison doctors violate the Eighth Amendment when they act with “deliberate

indifference to [the] serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S.

97, 104 (1976). In order to prevail on a deliberate indifference claim, a plaintiff must

prove that he suffered from “(1) an objectively serious medical condition to which (2)



       9
        To be clear, Coleman does not explicitly list these four instances as examples of
delayed treatment. Rather, his response brief provides general arguments and case citations
relating to deliberate indifference and delay, and then interspersed throughout the brief are
examples of actions by Dr. Obaisi that Coleman takes issue with. These are the four periods
of delay that the Court interpreted as supporting a delayed-treatment claim.

                                             12
a state official was deliberately, that is subjectively, indifferent.” Whiting v. Wexford

Health Sources, Inc., 839 F.3d 658, 662 (7th Cir. 2016). In other words, there is both

an objective and subjective element to deliberate indifference claims—the specific

standard is whether the physician intentionally or recklessly disregarded a known,

objectively serious medical condition that poses an excessive risk to an inmate’s

health. Gonzalez v. Feinerman, 663 F.3d 311, 313-14 (7th Cir. 2011). Thus, deliberate

indifference requires more than mere negligence or medical malpractice. Duckworth

v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). Even objective recklessness—failing to

act in the face of an unjustifiably high risk that is so obvious that it should be

known—is not enough. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (cleaned

up).10 Having said that, subjective recklessness can sometimes be based on an

inference arising from a physician’s treatment decision when the decision is so far

afield of accepted professional standards as to raise the inference that it was not

actually based on a medical judgment. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.

2011).

         To be clear, Dr. Obaisi is not insulated from liability simply because he

provided some degree of treatment, no matter how cursory, to Coleman. So, for

instance, Obaisi does not automatically win on summary judgment simply because

he prescribed medication in response to Coleman’s complaints of pain. Rather, the

inquiry is whether the treatment provided was “adequate in light of the severity of



         This Opinion uses (cleaned up) to indicate that internal quotation marks,
         10

alterations, and citations have been omitted from quotations. See Jack Metzler, Cleaning Up
Quotations, 18 Journal of Appellate Practice and Process 143 (2017).

                                            13
the condition and professional norms.” Perez v. Fenoglio, 792 F.3d 768, 777 (7th Cir.

2015) (emphasis added). As the Seventh Circuit has explained, “deliberate

indifference may occur where a prison official, having knowledge of a significant risk

to inmate health or safety, administers blatantly inappropriate medical treatment,

acts in a manner contrary to the recommendation of specialists, or delays a prisoner's

treatment for non-medical reasons, thereby exacerbating his pain and suffering. Id.

at 777 (cleaned up). Whether the length of delay is “tolerable depends upon the

seriousness of the condition and the ease of providing treatment. [In some cases,]

[e]ven a few days’ delay in addressing a severely painful but readily treatable

condition suffices to state a claim of deliberate indifference.” Smith v. Knox Cty. Jail,

666 F.3d 1037, 1040 (7th Cir. 2012) (cleaned up).

      With this framework in mind, the Court will now turn to Coleman’s specific

allegations of deliberate indifference on the part of Dr. Obaisi.

                                A. Treatment Delays

      Coleman argues that he “was subjected to delays that unnecessarily prolonged

and exacerbated his pain.” Pl. Resp. Br. at 4. According to Coleman, his medical

records “are replete with prolonged delays in treatment and follow-up to independent

physician’s recommendations.” Id. at 6. These “delays in referrals coupled with the

prison medical staff’s apparent refusal to schedule follow up visits or consults,” argues

Coleman, “create multiple questions of fact appropriate for jury consideration.” Id.

Coleman’s briefing does not neatly identify the precise treatment delays that he is

challenging as Eighth Amendment violations. Accordingly, the Court will only



                                           14
address the particular instances that Coleman specifically mentions in his briefing.

Based on the Court’s reading of the response brief, that comprises four incidents.

                     1. April 2013 Orthopedic Consultation

      The earliest incident named by Coleman happened in 2013. Specifically,

Coleman notes that Dr. Obaisi recommended that he see an orthopedic specialist for

his knee pain in April 2013. Pl. Resp. Br. at 6 (citing DSOF ¶ 15). But Coleman was

not able to secure an appointment with Dr. Chmell at UIC until July 2013, which

amounted to a three-month delay. Pl. Resp. Br. at 6 (citing DSOF ¶ 16). This delay,

argues Coleman, constituted deliberate indifference to his knee pain by Dr. Obaisi.

      As discussed above, there is both an objective and a subjective element to

deliberate-indifference claims. Here, Coleman has failed to put forth any evidence

showing that Dr. Obaisi subjectively disregarded his pain. It is undisputed that,

during Coleman’s April 2013 visit with Obaisi, Coleman complained of both low back

pain and right knee pain. DSOF ¶ 14. During that appointment, Obaisi gave Coleman

a prescription for Motrin (an NSAID). Id. Obaisi also told Coleman that he would be

referred for an orthopedic evaluation to address his right knee pain. Id. But there is

no allegation that Obaisi was personally responsible for the later three-month delay

in securing the specialist consultation. Coleman’s patient chart for the April 2013

visit with Obaisi includes a note by Dr. Obaisi that “R knee [illegible] to be completed

at UIC.” Coleman Medical Records at 10. Coleman does not offer any evidence

showing that Obaisi then delayed putting in an actual request for an orthopedic

consultation. Compare to Jones v. Simek, 193 F.3d 485,491 (7th Cir. 1999) (prison



                                          15
doctor identified nerve damage but did not personally arrange for nerve specialist

consultation until six months later).

      From an objective standpoint, too, it is not clear that the three-month delay

exacerbated or prolonged Coleman’s pain (beyond the baseline level of pain associated

with a chronic knee injury). This is evidenced by the fact that, when Coleman actually

met with Dr. Chmell in July 2013, Chmell concluded that there were “no new

abnormalities” in Coleman’s MRI results and “no instability or decrease in range of

motion” based on a physical examination of Coleman’s knee. DSOF ¶ 16. It is

important, too, that Chmell then prescribed essentially the same course of treatment

that Obaisi had been prescribing, with the only exception being that Chmell gave

Coleman a steroid injection during the consultation. Id. This is not like other cases,

for instance, where a delay in treatment led to an exacerbation of an injury that could

have easily been avoided had the delay not happened. See Berry v. Peterman, 604

F.3d 435, 442 (7th Cir. 2010) (finding deliberate indifference where doctor refused to

send prisoner to dentist for tooth decay despite complaints of escalating pain over a

two-month period); Smith, 666 F.3d at 1040 (finding deliberate indifference where

prisoner “bled, vomited, sustained retinal or corneal damage, and endured dizziness

and severe pain for five days as guards merely looked on”); Edwards v. Snyder, 478

F.3d 827, 830 (7th Cir. 2007) (finding deliberate indifference where prison doctor’s

delay in treating dislocated finger due to doctor’s holiday plans caused permanent

disfigurement). The delay between April 2013 and July 2013 does not exhibit

deliberate indifference.



                                          16
                       2. July 2013 Orthopedic Consultation

       Coleman’s next argument is that when he was finally able to meet with Dr.

Chmell in July 2013, Chmell at that time recommended a follow-up visit in four to

six weeks. Pl. Resp. Br. at 6. But that follow-up visit did not occur until October 2013,

which was three months later than recommended.11 Id. Again, though, there is no

evidence that it was Dr. Obaisi who was responsible for the three-month delay in

securing a follow-up consultation. For instance, Coleman’s patient chart reflects that

it was Dr. Chmell who noted that “we will follow up with him in about 4-6 weeks’ time

after he has obtained all his imaging.” Coleman Medical Records at 13-14. Although

not conclusive, this note suggests that the onus might have been on UIC to follow up

with Coleman. In any event, it is undisputed that less than one week after Coleman’s

July 2013 visit with Chmell, Obaisi “obtained approval for the MRI of the right knee

and follow-up appointment with Dr. Chmell.” DSOF ¶ 17. At that time, Obaisi also

renewed Coleman’s medical permit for two crutches and a right knee brace, per

Chmell’s recommendations. Id. There is no explanation for why the specialist visit

took so long to happen after Obaisi “obtained approval” for the follow-up appointment

in July 2013. But in any event, these facts do not support an inference that Obaisi,

with deliberate indifference, delayed Coleman’s follow-up orthopedic consultation in

violation of the Eighth Amendment.




       11For  purposes of this discussion, the Court assumes that the October 2013 follow-up
visit refers to Coleman’s October 2013 visit to Presence St. Joseph’s Medical Center, where
he underwent an MRI of his right knee. DSOF ¶ 18.

                                            17
      And from an objective standpoint, too, there is no evidence that the three-

month delay unnecessarily prolonged Coleman’s pain. That is, the record shows that

when Coleman actually underwent the MRI in October 2013, the results showed only

“minor post-meniscectomy changes,” which both parties agree “are common, and

would have been expected to produce either minimal, or no knee pain.” DSOF ¶ 18.

So even if Obaisi were somehow responsible for the delay in accomplishing the follow-

up specialist visit, there is no evidence that the delay caused Coleman additional

pain. The July 2013 to October 2013 delay in holding the follow-up visit does not

amount to deliberate indifference.

                         3. January 2015 Imaging Delay

      Moving forward two years, Coleman next notes that “in January 2015, Dr.

Chmell recommended various imaging” of Coleman’s leg, but “the prison staff did not

complete these imaging studies until May 2015. Pl. Resp. Br. at 7. Indeed, Coleman

appears to have filed at least four grievances between when he was told he needed

imaging and when he actually received imaging. PSOF ¶ 17.

      Yet again, though, there is no evidence that this delay in securing imaging for

Coleman was caused by Dr. Obaisi, or that the delay exacerbated or prolonged

otherwise avoidable pain. When Coleman finally underwent an MRI in May 2015,

five months after Dr. Chmell’s recommendation, the MRI of the right hip revealed a

suspected muscular tear, while the MRI of the right knee revealed “a mid-grade

chrondral malacia in the medial compartment.” DSOF ¶¶ 34, 36. With regard to the

hip, the defense expert Dr. Prodromos opined that these types of muscular tears



                                         18
“virtually never require surgery” and that “certainly Mr. Coleman’s minor

abnormality would not.” R. 84-5, DSOF Exh. 5, Prodromos Report at 7. And with

regard to the knee, Dr. Prodromos noted that the MRI results showed only “age-

appropriate wear and tear,” along with the “post-meniscectomy changes of the

meniscus” that had been noted previously. Id. But none of these MRI findings,

explained Dr. Prodromos, would have necessitated surgical intervention of Coleman’s

right knee. Id.

      The takeaway here is that despite the five-month delay, the imaging ultimately

does not support an exacerbation or prolonging of Coleman’s pain. Imaging, after all,

is only a diagnostic tool meant to reveal hidden conditions that might require

treatment, so a delay in imaging can be harmful if it delays the ultimate treatment

of a hidden injury. But a delay in imaging for the sake of imaging does not necessarily

mean that an injury has been made worse. It might be a different matter, for instance,

if the MRIs revealed that Coleman had been nursing an extremely serious knee injury

that could have been discovered and treated had there not been a five-month-long

delay in obtaining the imaging. But that is not the case here. Rather, the MRIs merely

confirmed what Dr. Obaisi and Dr. Chmell had previously observed. Indeed, in

response to the May 2015 imaging results, Obaisi prescribed Coleman with Indocin

(an NSAID). DSOF ¶ 40. This is actually less intervention than the course of

treatment prescribed back in January 2015, when the imaging was first

recommended; at that point, Obaisi prescribed Indocin, as well as a steroid injection.

Id. ¶ 33. Of course, there is another important difference between the January



                                          19
treatment and the May treatment; in May, Coleman attended at least two physical

therapy sessions with Becerra. But there is no suggestion that the physical therapy

sessions would have been more helpful to Coleman if only he could have started

attending earlier. Coleman does not provide any evidence, for instance, that he would

have felt well enough to attend physical therapy in February or March 2015, as

opposed to in May 2015, when he felt “severe pain” during two of his appointments

and then missed the rest of the scheduled appointments. Pl. Resp. DSOF ¶ 39; DSOF

¶ 39. For these reasons, there was no deliberate indifference in the delay of the

medical imaging.

                      4. August 2015 Surgical Consultation

      Finally, Coleman claims that Dr. Chmell recommended a surgical consultation

for him during his August 2015 visit to UIC. Pl. Resp. Br. at 6. This referral, according

to Coleman, never occurred. Id.

      On review of the parties’ Statements of Facts, it appears that during the

August 2015 visit at issue, Dr. Chmell recommended that Coleman be referred for

another orthopedic consultation with a different specialist to further evaluate the

suspected gluteus medius tear in his right hip. DSOF ¶ 41. Indeed, Coleman’s medical

records for the August 2015 consultation with Chmell includes the note: “At this

point, we will refer him to Dr. Marcus for possible arthroscopic intervention.”

Coleman Medical Records at 46. But contrary to Coleman’s contention, the

consultation with Marcus did actually happen, albeit nine months after the initial

recommendation by Chmell. Specifically, Coleman finally met with Dr. Marcus in



                                           20
May 2016. At this visit, Marcus confirmed that Coleman had a “small gluteus medius

tear of the right hip.” DSOF ¶ 44. Marcus also noted that Coleman had “some

cartilage wear but no meniscal injury.” Id. In terms of treatment, Marcus

administered steroid injections into Coleman’s right knee and hip, prescribed him

physical therapy, and advised him to follow-up in one year. Id.

      Once again, Coleman has not offered any evidence that Dr. Obaisi was

responsible for the nine-month delay in securing an orthopedic consultation with Dr.

Marcus. Indeed, Dr. Chmell’s note in Coleman’s chart says that “we will refer him to

Dr. Marcus.” Coleman Medical Records at 46 (emphasis added). So perhaps there was

an internal delay at UIC, where both Dr. Chmell and Dr. Marcus worked, as opposed

to an intentional or reckless decision to delay the appointment by Dr. Obaisi. In any

event, Coleman offers no evidence attributing the delay to Obaisi. And similarly,

Coleman has not offered any evidence that the delay exacerbated or unnecessarily

prolonged his preexisting pain. Importantly, Dr. Marcus did not immediately

recommend surgical intervention for Coleman when he finally saw him in May 2016.

Instead, Marcus prescribed physical therapy and administered two steroid injections,

which was largely the same course of treatment that Obaisi had previously

administered back in 2015. DSOF ¶¶ 33, 38. Finally, it is notable that Marcus did not

recommend that a follow-up was necessary until one year later, which suggests that

the orthopedic specialists at UIC considered Coleman’s pain as more of a long-term

condition, as opposed to an injury that needed frequent and immediate attention. For




                                         21
these reasons, Coleman has failed to provide evidence that Dr. Obaisi delayed his

surgical consultation with deliberate indifference toward Coleman’s pain.

                                       B. Crutches

       Coleman also takes issue with Dr. Obaisi’s decision to remove him from

crutches in October 2014. According to Coleman, “Dr. Chmell recommended that Mr.

Coleman use two crutches when walking in the July 2013 appointment, yet Dr. Obaisi

took Mr. Coleman’s crutches away in October 2014.” Pl. Resp. Br. at 7. And then, even

though Coleman “filed an emergency grievance the next day,” Dr. Obaisi did not

return Coleman’s crutches. Id. at 7. Because he did not have crutches, Coleman

argues, he fell down the stairs. Id.

       The precise sequence of events is as follows. In November 2014, three weeks

after Obaisi took away Coleman’s crutches, Coleman was heading from his cell (on

the second floor) to the showers (on the first floor) and came across a set of stairs.

DSOF ¶ 29. According to Coleman, he was “holding onto the bars all the way there,”

but when he “tried to scan the steps to go down, [his] right knee went out and [his]

back was in pain.” Pl. Resp. DSOF ¶ 29. He then fell down the steps. When he

attempted to reach for the stair railing, it was not there. Id.

      Coleman cites the Seventh Circuit’s decision in McGowan for the proposition

that “[i]f it is true that the length of delay that is tolerable depends on the seriousness

of the condition and the ease of providing treatment, then a jury should be allowed to

decide how serious Mr. Coleman’s condition was and the ease with which the prison

staff could have provided treatment (e.g. failure to provide crutches following Mr.



                                            22
Coleman’s emergency grievance on October 23rd, 2014, three weeks before the second

fall).” Pl. Resp. Br. at 5 (referring to McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir.

2010)). But that ignores the context surrounding Dr. Obaisi’s decision.

      Under the governing deliberate-indifference standard, the question is not

simply whether crutches were an “easy” treatment, but rather whether Dr. Obaisi

subjectively knew that taking away Coleman’s crutches would cause his right knee to

give out (which then led to Coleman losing his balance and falling down the stairs).

On that question, there is no evidence from which a reasonable jury could find that

Obaisi was aware of any risk of Coleman’s knee giving out in the way that it did. The

record shows that Obaisi had mainly been treating Coleman for knee pain. And in

October 2014 in particular, it is undisputed that Coleman’s pain had extended beyond

just his knee; since July 2014, he had been feeling pain in his right groin area that

Obaisi diagnosed to be tendonitis caused by overuse of crutches. DSOF ¶¶ 24, 27. At

worst, Obaisi’s decision to take away Coleman’s crutches represented a calculated

decision to prioritize Coleman’s tendonitis over his chronic knee pain. And there is no

evidence that Obaisi entirely ignored Coleman’s knee pain; at the same appointment

during which Obaisi took away Coleman’s crutches (to address the right groin pain),

he also prescribed Coleman an opioid pain medication to specifically address the knee

pain. Id. ¶ 24. Ultimately, without a reason to think that Coleman’s knee would

buckle in the way that it did, the decision to take away the crutches does not amount

to deliberate indifference. See McGowan, 612 F.3d at 641 (“But in the end, this




                                          23
dispute is over nothing but the choice of one routine medical procedure versus

another, and that is not enough to state an Eighth Amendment claim.”).

       And for what it is worth, it is not clear that crutches objectively make stairs

safer. Dr. Prodromos, for instance, opined that “crutches on stairs are quite dangerous

and are associated with causing falls.” Prodromos Report at 5-6. Not only that, but

Dr. Prodromos doubts whether crutches were even necessary for “typical, age

appropriate, post-surgical knee degenerative changes.” Id. This expert opinion is

echoed in Coleman’s personal experiences. After all, when Coleman originally fell

down the stairs back in 2011, he had been using a crutch. DSOF ¶ 9. Thus, even

viewing the evidence in Coleman’s favor, Dr. Obaisi was not deliberately indifferent

to Coleman’s knee pain when he made the decision to take Coleman off crutches in

October 2014.

                                     IV. Conclusion

       The Court does not doubt Coleman’s subjective experiences of chronic pain. But

that is precisely one of the problems here—the pain was chronic. As a result, it is

difficult to pinpoint any individual action or delay by a physician as the precise cause

for the unnecessary and avoidable continuation of pain or the exacerbation of injury.

Indeed, Dr. Obaisi continued to monitor him, prescribe him pain medication, secure

imaging, and send him out for specialist referrals over the course of six years.12 Even



       12Defendant  also argued that Coleman’s punitive damages claim should be dismissed.
Def. Br. at 10. Because Coleman did not address this argument in his response brief, the
claim is dismissed for that reason alone. But even if Coleman had addressed it, the punitive
damages claim would still need to be dismissed given that Coleman has failed to survive
summary judgment on the underlying deliberate-indifference claims.

                                            24
giving Coleman the benefit of reasonable inferences, a jury cannot find that Obaisi

was deliberately indifference to Coleman’s medical needs. Thus, the motion for

summary judgment is granted, and the Court will enter final judgment. The status

hearing of April 2, 2020 is vacated.

                                                   ENTERED:


                                                         s/Edmond E. Chang
                                                   Honorable Edmond E. Chang
                                                   United States District Judge

DATE: March 22, 2020




                                        25
